Exhibit 21.1 Subsidiaries of DHT Holdings, Inc. Name Jurisdiction Ania Aframax Corporation Marshall Islands Ann Tanker Corporation Marshall Islands Cathy Tanker Corporation Marshall Islands Chris Tanker Corporation Marshall Islands DHT Chartering, Inc. Marshall Islands DHT Eagle, Inc. Marshall Islands DHT Maritime, Inc. Marshall Islands DHT Phoenix, Inc. Marshall Islands London Tanker Corporation Marshall Islands Newcastle Tanker Corporation Marshall Islands Rebecca Tanker Corporation Marshall Islands Regal Unity Corporation Marshall Islands Sophie Tanker Corporation Marshall Islands
